Per Curiam.
1. The defendant was tried and convicted for the crime of adultery, and appeals. There is no bill of exceptions in the record, and, therefore, questions arising on the admission or exclusion of testimony cannot be considered.
2. The indictment states that it was found on the complaint of the wife of defendant, and this is sufficient, if indeed it is necessary, for an information or indictment for adultery, to show on its face that the prosecution was commenced upon the complaint of a person authorized by statute to commence such a prosecution: State v. Brecht, 41 Minn. 51 (42 N. W. 602); State v. Roth, 17 Iowa, 336; State v. Maas, 83 Iowa, 469 (49 N. W. 1037); People v. Payment, 109 Mich. 553 (67 N. W. 689).
Judgment must be affirmed. Affirmed.